IN THE COURT OF APPEALS OF TENNESSEE
                   AT NASHVILLE
                                                             FILED
DEBORAH L. CARSON,               )                           February 13, 1998
next of kin and parent of        )
                                                            Cecil W. Crowson
MALLORY D. LEDBETTER,            )                         Appellate Court Clerk
deceased,                        )
                                 )
      Plaintiff,                 )                  Montgomery Circuit
                                 )                  No. C10-846
VS.                              )
                                 )
AGRI-PRODUCTS SPECIAL MARKETS, )                    Appeal No.
INC. d/b/a SUNCOAST, and         )                  01A01-9708-CV-00420
ARMOR-ALL PRODUCTS CORP.,        )
and ORGAIN BUILDING SUPPLY, CO., )
                                 )
      Defendant.                 )



                                   ORDER

      This appeal involves a wrongful death case filed by the parent of a six-year-old
child. The parent filed suit in the Circuit Court for Montgomery County alleging that
her daughter’s death was caused by exposure to a household cleaning product
marketed and distributed by Armor-All Corporation. The complaint named as
defendants Armor-All Corporation, Agri-Products Special Markets, Inc., the company
from whom Armor-All had purchased the line of household cleaning products, and
Orgain Building Supply Company, the company from whom the parents had
purchased the product. The complaint also alleged four causes of action including
negligence, strict liability, misrepresentation, and breach of warranty.


      Agri-Products moved for a summary judgment seeking dismissal of all claims
on the ground that “the undisputed evidence establishes that Agri-Products has no
connection with the events upon which the plaintiff bases her cause of action” and
supported this motion with evidence that it had sold the entire product line to Armor-
All in January 1994 and that the product allegedly causing the child’s death had been
manufactured in March 1994. In an order entered on July 21, 1997, the trial court
granted Agri-Products’s summary judgment motion and certified its judgment as final
in accordance with Tenn. R. Civ. P. 54.02. The deceased child’s parent has perfected
this appeal as of right.


      After the parties filed their briefs, they filed a stipulation in accordance with
Tenn. Ct. App. R. 13 on January 9, 1998 seeking an accelerated appeal. This court
heard oral argument on February 6, 1998. Based upon consideration of the parties’
briefs and arguments and the record on appeal in the cause, this court announced in
open court following argument that the order granting Agri-Products’s motion for
summary judgment should be affirmed.


      It is, therefore, ordered, adjudged and decreed that the order entered on July 21,
1997, granting Agri-Products’s motion for summary judgment be and is hereby
affirmed and that the case is remanded to the trial court for further proceedings.


      It is furthered ordered that Argi-Products’s request for damages for a frivolous
appeal pursuant to Tenn. Code Ann. § 27-1-122 (1980) be and is hereby denied.


      It is further ordered that the costs of this appeal be and are hereby taxed to
Deborah L. Carson, principal, and Joe Bednarz, surety, for which execution, if
necessary, may issue.


      ENTER, this _____ day of February , 1998.




                                        __________________________________
                                        HENRY F. TODD, PRESIDING JUDGE
                                        MIDDLE SECTION


                                        __________________________________
                                        BEN H. CANTRELL, JUDGE


                                        __________________________________
                                        WILLIAM C. KOCH, JR., JUDGE




                                         -2-